DETAILED ACTION

The amendment filed on March 8, 2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 stand rejected under 35 U.S.C. 103 as being unpatentable over Mall, pn 2,081,360 (hereafter “Mall ‘360”) in view of Official notice as evidenced by Blanckensee, pn 1,336,501.
Mall ‘360 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
(a)	a scissor arms assembly having a first arm (e.g., (a) 58; or alternatively (b) 58 and 68) having proximal and distal ends, having a second arm (e.g., the right portion of 10 as viewed in Fig. 1, which is the upper portion of 10 as viewed in Fig. 2) having proximal and distal ends, and having a hinge (e.g., 56) interconnecting said arms' proximal ends;
(b)	a "C" clamp (e.g., the left portion of 10 as viewed in Fig. 2 or the lower portion of 10 as viewed in Fig. 1) having a pair of walls defining a throat (e.g., in which the rail portion is disposed), said "C" clamp being fixedly attached to or formed wholly with (e.g., both limitations apply) the first arm's distal end, wherein the clamp is fitted for receiving the axle shaft;
(c)	a shaft aligning groove within one of walls;

(e)	a set screw (e.g., 18, 22) received within the threaded channel; and
(f)	a cutting wheel assembly (e.g., including 68, 76) operatively mounted at the second arm's distal end; wherein upon a receipt of the axle shaft within the throat and upon turning the set screw, the set screw holds the axle shaft against the shaft aligning groove;
[claim 12] wherein the cutting wheel assembly comprises a drive axle and rotary bearing combination (e.g., 70, 72, 74);
[claim 13 (from 12)] further comprising a hollow bore (e.g., through 70) extending through the second arm's (e.g., alternative (b) 58 and 68; see above) distal end, said bore receiving the drive axle and rotary bearing combination.
Thus, Mall ‘360 lacks a groove as follows:
[from claim 11] a shaft aligning groove within one of walls.
However, the Examiner takes Official notice that it is old and well known in the art to provide such grooves within one or more walls of a clamping device for various well-known benefits including providing a holding/positioning area on the wall to hold or position the workpiece until it is clamped in place. As evidence in support of the taking of Official notice, Blanckensee discloses one example of a C-shaped clamping device with such an aligning groove in one of the walls (e.g., see the V-shaped groove located in Fig. 2, below numeral 2 and below the round workpiece that is being clamped). Thus, in comparing the C-shaped clamping devices of Mall ‘360 and Blanckensee, Mall ‘360 discloses a relatively complex clamp wherein it includes Mall ‘360 such that one of the walls has such a groove therewithin.
Claims 14-16 stand rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mall, pn 2,081,360 (hereafter “Mall ‘360”) in view of Official notice as evidenced by Blanckensee, pn 1,336,501, as applied to claims 11-13, and further in view of Official Notice as evidenced by Hoover, pn 6,976,909 and Gordon, U. S. Pub. No. 2006/0085987.
The modified apparatus of Mall ‘360 substantially teaches and/or suggests applicant’s claimed invention, and specifically teaches and/or suggests an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 14 (from 13)] wherein the cutting wheel assembly further comprises a cutting wheel (e.g., 76), wherein the drive axle has a drill chuck attachment end, and wherein the drill chuck attachment end extends oppositely from the cutting wheel.
[claim 15 (from 14)] further comprising a shaft insertion stop (e.g., the upper surfaces of the middle of the “C” against which the rail contacts as viewed in Figs. 1 and 3, and/or the central portion through which the section line for 3-3 extends and immediately left of numeral 20 as viewed in Fig. 2) fixedly attached to the "C" clamp;
[claim 16 (from 15)] further comprising a cutting channel (e.g., one of the elongated openings formed between each occurrence of 54 and the central portion referred to above, which is best viewed in Fig. 1) bounded by the "C" clamp and by the shaft insertion stop.
That is, modified apparatus of Mall ‘360 lacks an explicit disclosure of the subject end of the drive axle being a drill chuck attachment end as set forth in claim 14 as follows:
[from claim 14] wherein the drive axle has a drill chuck attachment end.
However, the Examiner takes Official notice that such flexible drive axles having a drill chuck attachment end are old and well known in various power tool arts wherein such a structure provides well-known benefits including a convenient, lightweight, efficient, and easily portable structure for driving a tool. As evidence in support of the taking of Official notice, Hoover and Gordon each disclose such a flexible drive shaft with a drill chuck attachment end that is connected to a hand drill for driving the tool. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a drill chuck attachment end on the flexible drive axle of Mall ‘360, including the Mall ‘360, so as to be able to take advantage of the benefits of providing a drill as a power source for at least the benefits described above. 

Allowable Subject Matter
Claims 1-4, 6, and 7 are allowable over the prior art of record.

Response to Arguments
Applicant's arguments filed March 8, 2022 have been fully considered but they are not persuasive.
Beginning on page 3 of the Arguments/Remarks Section of the subject response, applicant argues the following:
At page 7 of the Examiner's Detailed Action, the Examiner concludes that it would have been obvious to modify the clamp of Mall '360 to include the "V" shaped groove which appears in Fig. 2 of Blanckensee '501. However, looking to the Specification of Mall '360 at column 3, line 74, Mall '360, the Examiner may recognized that Mall's rail slotter is intentionally yieldingly held upon a railroad rail. Mall's Specification speaks of potential serious damage which may occur upon impact of a train against the rail slotter (see Specification, column 3, line 2). Mall's Specification indicates that such impact with a train desirably has the effect of pulling the rail slotter away from its fastening upon the railroad rail. (See Specification, column 4, line 10.) The train impact pull away effect is what Mall '360 means by "yieldingly held". To facilitate the slotter yielding and pull away function, each of the contacts between Mall's clamp and the rail are drawn and described as being pointed. (See Specification of Mall '360 at column 2, line 53, and at column 3, line 5.) Such point contacts of Mall '360 constitute a structural antithesis of the groove of Blanckensee '501.
If, as the Examiner suggests, the person of ordinary skill were to modify the clamp of Mall '360 to eliminate its pointed points of contact and to substitute such 
One of the structural objectives of the rail slotter of Mall '360 is avoidance of the serious damage upon train impact. Mall's rail slotter yielding and pull away functions are performed via Mall's provision of pointed contacts between Mall's clamp and the railroad rail. Mall '360 should be found to teach away from the making of any rail slotter modification which would tend to cause the same train impact damage, which such slotter was designed to avoid.
In the case of McGinley v. Franklin Sports, Inc., 262 F.3d 1339, 60 U.S.P.Q. 2d 1001, 1010 (Fed. Cir., 2001), the U.S. Federal Circuit Court of Appeals held that, as a useful general rule, "references that teach away cannot serve to create a prima facie case of obviousness". Also, in the case of In re: Gurley, 27 F.3d 551, 31 U.S.P.Q. 2d 1130, 1131 (Fed. Cir., 1994), the Court held that "a reference may be said to teach away when the person of ordinary skill, upon reading the reference, "would be led in a direction divergent from the path the Applicant took". 
The path taken by the inventor or developer of the rail slotter of Mall '360 was to provide sharp set screw points for facilitating slotter yielding or pull away upon impact with a train. In contrast, the instant invention follows a different path which more securely holds an axle (not a railroad rail) within a concave groove. 
The Applicants respectfully request that the Examiner find and determine that Mall '360 constitutes a reference which teaches away from any modification of its pointed set screws to constitute "V" channels. Upon such finding, the Applicants request that the obviousness rejection of Claim 11 be withdrawn, and that Claim 11 be allowed.

The Examiner respectfully disagrees with applicant’s position. It is respectfully submitted and acknowledged that one having ordinary skill in the art would not modify Mall in such a manner to cut a rail for at least the reasons argued by applicant above. However, the Examiner’s position is that Mall discloses a relatively complex clamping 
Therefore, for at least the reason(s) described above, it is respectfully submitted that the prior art rejection must be maintained.
Further, regarding applicant’s discussion of the withdrawn claims, it is respectfully submitted that the withdrawn claims will be favorably considered for rejoinder upon the application being placed in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        

cfd
March 23, 2022